Citation Nr: 0902047	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  04-00 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a bilateral hip 
disorder, including as secondary to service-connected status 
post ligation, left spermatic vein, and varicocele and 
epididymitis, left testicle.

3.  Entitlement to an initial evaluation in excess of 10 
percent for right knee patellofemoral syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from May 1977 to August 1979.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The veteran testified in support of these claims at a 
videoconference hearing held before the undersigned Veterans 
Law Judge in July 2007.

The Board remanded these claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. in October 2007.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  The veteran does not currently have right ear hearing 
loss by VA standards that is related to his active service, 
including his in-service noise exposure.

3.  The veteran does not currently have a right hip 
disability.  

4.  The veteran's left hip pain, which is not attributable to 
a left hip disability, is not related to the veteran's active 
service, or his service-connected genitourinary disability.  

5.  During the course of this appeal, the veteran's right 
knee disability, which involves minimal osteoarthritis, 
manifested, at worst, as tenderness, pain, including on 
motion, crepitus, snapping, weakness and minimal limitation 
of motion, but not as instability or subluxation.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307. 3.309 
(2008).

2.  A bilateral hip disability was not incurred in or 
aggravated by service and is not proximately due to or the 
result of service-connected status post ligation, left 
spermatic vein, and varicocele and epididymitis, left 
testicle.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2008).

3.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for right knee patellofemoral syndrome 
are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004)).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how in determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claims being decided by letters dated February 2003, December 
2007 and April 2008, the first sent before initially deciding 
those claims in a rating decision dated July 2003.  The 
timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The content of the aforementioned notice letter considered in 
conjunction with the content of letters VA sent to the 
veteran in March 2003 and July 2006 reflects compliance with 
pertinent regulatory provisions and case law, noted above. In 
the notice letters, the RO acknowledged the claims being 
decided, notified the veteran of the evidence needed to 
substantiate those claims, identified the type of evidence 
that would best do so, informed him of VA's duty to assist 
and indicated that it was developing his claims pursuant to 
that duty.  As well, the RO provided the veteran all 
pertinent information on disability evaluations and effective 
dates.  The RO also identified the evidence it had requested 
and/or received in support of the veteran's claims and the 
evidence it was responsible for securing.  The RO noted that 
it was required to make reasonable efforts to assist the 
veteran in obtaining all outstanding evidence provided he 
identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  The RO advised the 
veteran to sign the enclosed forms authorizing the release of 
his treatment records if he wished VA to obtain such records 
on his behalf.  The RO also advised the veteran to identify 
or send directly to VA all pertinent evidence.    

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the claims being decided.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to those claims, 
including service and post-service treatment records.  The RO 
also afforded the veteran multiple VA examinations, during 
which VA examiners discussed the etiology and severity of the 
disorders at issue in this decision.  Initially, the veteran 
questioned the adequacy of the VA examinations.  However, 
since the last examinations were conducted in June 2008, he 
has not asserted that the reports thereof are inadequate to 
decide the claims at issue in this decision.  (In an 
Appellant's Post-Remand Brief dated November 2008, the 
veteran's representative made this argument with regard to 
the veteran's claim for service connection for tinnitus; 
however, in a decision issued in October 2007, the Board 
decided this claim.  It is thus no longer before the Board 
for appellate review.)

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

A.  Claims for Service Connection

The veteran claims entitlement to service connection for 
right ear hearing loss and a right knee disability.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain medical 
conditions, including arthritis and organic disease of the 
nervous system, which includes sensorineural hearing loss, if 
it is shown that the veteran served continuously for 90 days 
or more during a period of war or during peacetime after 
December 31, 1946, one of these conditions manifested to a 
degree of 10 percent within one year from the date of 
discharge, and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

1.  Right Ear Hearing Loss

According to the veteran's written statements submitted 
during the course of this appeal and a transcript of his 
hearing testimony, presented in July 2007, the veteran 
developed right ear hearing loss in service secondary to his 
duties while training in a defense artillery unit.  Such 
training allegedly required frequent use of noisy weapons 
including quad 40 machine guns, M-50s, M-60s, mini guns on 
jeeps, and stingers, which, in turn, caused exposure to high 
explosive artillery vibrations and blast noises.  

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Service and post-service treatment records do not support the 
veteran's assertions that he has right ear hearing loss that 
is related to his period of active service, including in-
service noise exposure.  His DD Form 214 reflects that, while 
in service, he had a military specialty of Chaparral Crewman, 
which might have, as alleged, exposed him to a significant 
amount of noise.  His service and post-service treatment 
records reflect that, during audiograms conducted during and 
after service, the veteran did not have an auditory threshold 
in any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz of 40 decibels or greater, or auditory thresholds in at 
least three of those frequencies of 26 decibels or greater, 
or a speech recognition score of less than 94 percent using 
the Maryland CNC Test.  

Rather, on enlistment and discharge examinations conducted in 
May 1977 and August 1979, respectively, an audiometer 
revealed the following pure tone thresholds, in decibels:
HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
20
--
5

HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
15
5
5

These results indicate normal right ear hearing by VA 
standards under 38 C.F.R. 
§ 3.385.  (In a VA Form 21-4138 (Statement in Support of 
Claim) dated January 2008, the veteran refers to the 
aforementioned audiogram results, but cites higher pure tone 
thresholds based on copies of the actual calibrations.  Given 
that the veteran has no experience interpreting such 
calibrations, which a medical professional appears to have 
read based on averages, the Board relies on the reports of 
those readings.  In any event, even accepting the veteran's 
results, they too indicate normal right ear hearing by VA 
standards.)

Following discharge, the veteran underwent multiple, 
additional VA audiological evaluations, including VA and 
private.  During VA evaluations, examiners noted normal 
hearing by VA standards.  During private evaluations, medical 
professionals noted hearing loss by VA standards.  

More specifically, in February 2003, the veteran underwent 
one such private evaluation, during which an audiologist 
indicated that the veteran had normal hearing from 250 to 
4000 Hertz.  He based this conclusion on an audiometer 
revealing pure tone thresholds of less than 40 from 250 to 
4000 Hertz.  The audiologist also noted speech recognition of 
92 percent in the veteran's right ear, which, in certain 
circumstances, constitutes hearing loss by VA standards.  In 
this case, however, there is no indication of record that the 
audiologist derived this percentage by using the Maryland CNC 
Test.  The Board therefore places greater evidentiary weight 
on the findings of the VA audiological evaluations, discussed 
below, during which examiners used the Maryland CNC Test to 
determine speech recognition.

On VA examination conducted in April 2005, an audiometer 
revealed the following pure tone thresholds, in decibels:
HERTZ

500
1000
2000
3000
4000
RIGHT
5
15
25
15
25

The examiner noted speech recognition in the veteran's right 
ear of 100 percent and characterized the veteran's hearing as 
within normal limits.  Again, these results indicate normal 
right ear hearing by VA standards under 38 C.F.R. § 3.385. 

In September 2007, the veteran underwent another private 
evaluation by the same audiologist who conducted the February 
2003 evaluation.  She indicated that the veteran had mild to 
moderately severe hearing loss with a 5 to 10 decibel 
decrease at 2000 to 8000 Hertz.  She also indicated that the 
veteran had speech recognition of 92 percent in his right 
ear, but again, there is no indication of record that the 
audiologist derived this percentage by using the Maryland CNC 
Test.

On VA examination conducted in May 2008, an audiometer 
revealed the following pure tone thresholds, in decibels:
HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
25
20
30

The examiner noted speech recognition in the veteran's right 
ear of 94 percent, indicated that such results did not 
constitute right ear hearing loss by VA standards, and 
diagnosed mild sensorineural hearing loss at 4000 Hertz. 

In January 2008, a private physician diagnosed longstanding 
sensorineural hearing loss, but did not provide the audiogram 
results upon which he based this diagnosis.

Based on all previously noted findings, the veteran does not 
have right ear hearing loss by VA standards.  However, even 
assuming that he does based on the speech recognition scores 
of the private audiologist and the most recent VA examiner's 
diagnosis, his claim for service connection for such loss 
would still fail.  According to the VA examiners, any such 
loss is not related to the veteran's active service, 
including the noise exposure.  The VA examiners based this 
opinion on service treatment records showing normal hearing 
on discharge examination.  According to the private 
audiologist, the hearing loss is due to aging and noise 
exposure over time.

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the veteran's assertions represent the only evidence of 
record diagnosing hearing loss by VA standards and relating 
such loss to his in-service noise exposure or otherwise to 
his period of active service.  Such assertions may not be 
considered competent evidence of a nexus as the record does 
not reflect that the veteran possesses a recognized degree of 
medical knowledge to provide an opinion on medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions). 

Inasmuch as there is no competent medical evidence of record 
establishing that the veteran has right ear hearing loss by 
VA standards that is related to his period of active service, 
the Board concludes that such disability was not incurred in 
or aggravated by service and may not be presumed to have been 
so incurred.  This claim is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution thereof.  Rather, as a preponderance 
of the evidence is against the claim, it must be denied.

2.  Bilateral Hip Disability

According to his written statements and hearing testimony, 
the veteran has a bilateral hip disability that developed 
secondary to his abnormal gait, which resulted from the pain 
caused by his service-connected genitourinary disability.  
Allegedly, after his in-service vehicle accident, medical 
professionals specifically advised the veteran to practice 
using such a gait.

Service and post-service treatment records do not support the 
veteran's assertion that he has a bilateral hip disability 
that is related to his period of active service, or his 
service-connected genitourinary disability.  His service 
treatment records indicate that, in service, including during 
entrance and discharge examinations, the veteran did not 
report any hip problems and examiners noted no hip 
abnormalities.  As alleged, however, he did undergo a 
genitourinary procedure, or more specifically, a ligation of 
the left spermatic vein, after which he complained of pain in 
various areas, but not in his hips.  

Following discharge, beginning in 2003, the veteran 
occasionally reported and received treatment for bilateral 
hip pain, including on motion, during VA and private 
treatment visits and, in May 2005 and June 2008, underwent VA 
examinations his hips.  During treatment visits, including in 
August 2007, when x-rays of the hips showed mild degenerative 
changes, and examinations, no medical professional diagnosed 
a hip disability.  In fact, during the May 2005 VA 
examination, the VA examiner specifically diagnosed "no 
significant musculoskeletal pathology of the bilateral 
hips."  During the June 2008 VA examination, the VA examiner 
specifically indicated that the veteran had "no right hip 
problem at all."  He also indicated that, although the 
veteran had left hip pain, he did not have an orthopedic 
problem regarding his left hip.  Also in 2008, a private 
physician diagnosed possible left hip impingement, but later 
indicated that there were no findings, including on testing, 
to explain the veteran's left hip pain.

Clearly, the veteran does not currently have a right hip 
disability.  In addition, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), dismissed, vacated and remanded, all in 
part, sub nom.  Sanchez- Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Based on this fact, the Board finds that 
the veteran also does not have a left hip disability.  
However, even assuming that he currently has such a 
disability based on the objectively confirmed pain, his claim 
for service connection for a hip disability would still fail.  
According to the most recent VA examiner, any such pain is 
not related to, or the result of, the veteran's service-
connected genitourinary disability.  

Again, the veteran's assertions represent the only evidence 
of record establishing that he currently has a bilateral hip 
disability that is related to his active service, or his 
service-connected genitourinary disability.  Under Espiritu 
v. Derwinski, 2 Vet. App. at 494-95, such assertions may not 
be considered competent evidence of a diagnosis or nexus.  

Inasmuch as there is no competent medical evidence of record 
establishing that the veteran currently has a bilateral hip 
disability that is related to his active service, or his 
service-connected genitourinary disability, the Board 
concludes that such disability was not incurred in or 
aggravated by service and is not proximately due to or the 
result of a service-connected genitourinary disability.  This 
claim is not in relative equipoise; therefore, the veteran 
may not be afforded the benefit of the doubt in the 
resolution thereof.  Rather, as a preponderance of the 
evidence is against the claim, it must be denied.



B.  Claim for Higher Initial Evaluation

The veteran claims entitlement to a higher initial evaluation 
for a right knee disability.  He asserts that the 10 percent 
evaluation initially assigned this disability does not 
accurately reflect the severity of his right knee symptoms.  
Such symptoms allegedly include pain, increased while 
engaging in certain activities, swelling, locking and giving 
out, symptoms which have necessitated injections and the use 
of medication and will likely require surgery in the future.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45 (2008).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2008).  

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher initial 
evaluations for knee disabilities.  These GC opinions reflect 
that a veteran who has x-ray evidence of arthritis and 
instability of the knee may be evaluated separately under DCs 
5003 and 5257 provided additional disability is shown.  
VAOPGCPREC 23-97 (July 1, 1997) (23-97); VAOGCPREC 9-98 
(August 14, 1998) (9-98).  Additional disability is shown 
when a veteran meets the criteria for a noncompensable 
evaluation under either DC 5260 or 5261, which include 
flexion limited to 60 degrees or extension limited to 5 
degrees, or when there is painful motion such that it adds to 
the actual limitation of motion shown under DC 5260 or DC 
5261.  9-98 at paragraphs 1, 6.  A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain.  9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The RO has evaluated the veteran's right knee disability as 
10 percent disabling pursuant to DC 5257.  DC 5257 provides 
that a 10 percent evaluation is assignable for slight 
recurrent subluxation or lateral instability of the knee.  A 
20 percent evaluation is assignable for moderate recurrent 
subluxation or lateral instability of the knee.  A 30 percent 
evaluation is assignable for severe recurrent subluxation or 
lateral instability of the knee.  38 C.F.R. § 4.71a, DC 5257 
(2008).

Other DCs are also potentially applicable to the veteran's 
claim.  DC 5010 provides that arthritis that is due to trauma 
and substantiated by x-ray findings is to be rated on 
limitation of motion of affected parts, as arthritis, 
degenerative.  38 C.F.R. 
§ 4.71a, DC 5010 (2008).  

DC 5003 provides that degenerative arthritis established by 
x-ray findings is to be evaluated on the basis of limitation 
of motion under the appropriate DC for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assignable for x-ray evidence of involvement of arthritis of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation is assignable for x-ray evidence of 
involvement of arthritis of 2 or more major joints or 2 or 
more minor joint groups with occasional incapacitating 
episodes.  38 C.F.R. § 4.71a, DC 5003 (2008).

The appropriate DCs for the specific joint involved in this 
case are 5260 and 5261.  DC 5260 provides that a 0 percent 
evaluation is assignable for flexion of the leg limited to 60 
degrees.  A 10 percent evaluation is assignable for flexion 
of the leg limited to 45 degrees.  A 20 percent evaluation is 
assignable for flexion of the leg limited to 30 degrees.  A 
30 percent evaluation is assignable for flexion of the leg 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2008).  

DC 5261 provides that a 0 percent evaluation is assignable 
for extension of the leg limited to 5 degrees.  A 10 percent 
evaluation is assignable for extension of the leg limited to 
10 degrees.  A 20 percent evaluation is assignable for 
extension of the leg limited to 15 degrees.  A 30 percent 
evaluation is assignable for extension of the leg limited to 
20 degrees.  A 40 percent evaluation is assignable for 
extension of the leg limited to 30 degrees.  A 50 percent 
evaluation is assignable for extension of the leg limited to 
45 degrees.  38 C.F.R. § 4.71a, DC 5260 (2008); see also 
VAOGCPREC 9-2004 (Sept. 17, 2004) (holding that separate 
evaluations under 38 C.F.R. § 4.71a, DC 5260 (leg, limitation 
of flexion) and DC 5261 (leg, limitation of extension) may be 
assigned for disability of the same joint).  

DC 5256 provides that an evaluation of at least 30 percent is 
assignable for ankylosis of the knee.  38 C.F.R. § 4.71a, DC 
5256 (2008).  

Based on these criteria, the evidence establishes that the 
veteran's right knee disability picture does not more nearly 
approximate the criteria for a higher initial evaluation 
under any applicable DC or GC opinion during any time period 
at issue in this appeal.    

During service, the veteran sought treatment for right knee 
pain, tenderness, pressure and slight crepitus.  Medical 
professionals attributed these symptoms to a possible medial 
meniscus strain and chondromalacia patellae.

Following discharge, during VA and private treatment visits, 
the veteran continued to report, and medical professionals 
objectively confirmed, right knee pain, including on motion, 
tenderness, crepitus, a mild gait abnormality (in 2003 only 
and not specifically linked to the veteran's right knee 
disability), effusion and mild right upper extremity 
weakness.  Testing conducted in March 2003 showed minimal 
degenerative changes of the right knee.  Testing conducted in 
August 2007 showed a lateral meniscal tear and chondromalacia 
changes.  Based on these findings, in November 2007, a 
private physician diagnosed osteoarthritis of the right knee 
and administered a steroid injection.  Thereafter, the 
veteran received additional injections and underwent physical 
therapy.

Following discharge, the veteran also underwent VA 
examinations of his right knee, including in July 2003, May 
2005, June 2006 and June 2008.  During the July 2003 
examination, an examiner noted an audible snap and mild 
displacement of the patella and crepitus with compression of 
the patella into the trochlear groove.  He indicated that the 
veteran had full range of motion of the right knee with no 
pain, fatigue, weakness, lack of endurance or incoordination.  
Testing revealed mild osteoarthropathy.  

During the May 2005 examination, an examiner noted extension 
to 0 degrees, flexion to 130 degrees, no additional 
limitation of motion by pain, fatigue, weakness or lack of 
endurance on repetitive testing, and audible popping.  He 
diagnosed right knee retropatellar pain syndrome without 
subluxation or instability.  

During the June 2006 examination, the veteran reported 
constant pain without flare-ups.  The examiner noted a 
popping sensation, tenderness to palpation, a normal gait, 
flexion to 130 degrees, extension to 0 degrees, crepitus, and 
no additional limitation of motion by pain, fatigue, weakness 
or lack of endurance on repetitive testing.  He diagnosed 
right knee retropatellar pain syndrome without subluxation or 
instability.  

During the June 2008 examination, the veteran reported that 
he had been wearing a right knee brace since November 2007.  
He also reported popping and flare-ups of pain.  The examiner 
confirmed that the veteran wore a brace and walked slowly.  
He noted that the veteran had pain around the patella, 
crepitus, extension to 0 degrees, flexion to 130 degrees, and 
stability to testing.  He diagnosed chondromalacia patella 
and explained that the veteran was still able to engage in 
all activities of daily living.  He indicated that the 
veteran did not have lack of endurance or coordination, 
weakness, fatigability, problems with limited motion, 
subluxation, instability of ankylosis.  He indicated that the 
veteran had very slight osteoarthritis.  

In sum, during the course of this appeal, the veteran's right 
knee disability, which involves minimal osteoarthritis, 
manifested, at worst, as tenderness, pain, including on 
motion, crepitus, snapping, weakness and minimal limitation 
of motion.  These symptoms are contemplated in the 10 percent 
evaluation initially assigned the veteran's right knee 
disability.  In the absence of evidence of more severe 
limitation of motion, or of instability, subluxation or 
ankylosis, the Board may not assign the veteran a higher 
initial evaluation for his right knee disability under any 
pertinent DC or separate evaluations under DCs 5003 and 5257 
based on arthritis and instability.

Based on the foregoing findings, the Board concludes that the 
criteria for a higher initial evaluation for a right knee 
disability are not met.  The Board recognizes that the rating 
schedule is designed to accommodate changes in condition and 
that the veteran may be awarded a different evaluation in the 
future should his right knee disability picture change.  38 
C.F.R. § 4.1.  At present, however, the above noted 
evaluation is the most appropriate given the medical evidence 
of record.  In reaching this decision, the Board considered 
the complete history of the right knee disability at issue as 
well as the current clinical manifestations and the effect 
this disability has on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  In addition, the Board 
considered the applicability of the benefit-of-the-doubt 
doctrine.    


ORDER

Service connection for right ear hearing loss is denied.

Service connection for a bilateral hip disorder is denied.

An initial evaluation in excess of 10 percent for right knee 
patellofemoral syndrome is denied.



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


